Title: From George Washington to Patrick Dennis, 11 July 1780
From: Washington, George
To: Dennis, Patrick


					
						Hd Qrs Col. Deys house [Bergen County, N.J.]11th July 1780
						Sir
					
					Upon receipt of this you will be pleased to repair, to the station of rendezvous for the pilots in Monmouth, to which place Major Lee is ordered with his horse. Perhaps you may fall in with him. It is essential that no time be lost, as it comes from New-York, from tolerable authority that the French-fleet is near the coast. You will take with you the pilots which are near you. I am
					
						G. W——n
					
				 